DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3, 5, 7-13, 15, 16 and 19-21, there is no cited art that discloses a low-dropout regulator comprising an output device, a regulated voltage, a differential amplifier, a feedback path, a controllable shunt device, a PWM/PDM control signal and a controller for supply a control signal to the shunt device wherein the above elements are connected and cooperative as recited in claim 1 and “wherein the controller is configured to supply the control signal to cause the controllable shunt device to increase the shunt current prior to an expected decrease in a load current drawn by a load coupled to the low dropout regulator circuitry, to reduce a magnitude of a change in an output voltage of the low dropout regulator circuitry that occurs as a result of the decrease in the load current“ (Examiner’s emphasis).
No cited art discloses increasing the shunt current prior to an expected decrease in load current to reduce a magnitude of a change in an output voltage that occurs as a result of the decrease in load current and further including all of the other recited limitations of claim 1. 
For instance, while Howes (USPN 9,122,289) discloses increasing the shunt current before an expected decrease in the load current drawn by the load.  Howes fails to disclose that the increased shunt current before the expected decrease in load current reduces the magnitude of a change of the output voltage due to the decreased load current.  Rather, Howes teaches away from such an operation.  For instance the decreasing output voltage and shunting may cause a change in the output voltage, see 330 of Fig. 4.  Howes discloses circuitry to reduce such a change in 405 and Icomp of Fig. 6.  However, it can be seen that the 405 and Icomp are controlled such that the shunting providing by 405 occurs after the decrease in load current (see Vout, Iload, Icompd and Icda of Fig. 7).  Thus, Howes does not provide for the preventing of change in the output voltage by increasing the shunt current prior to an expected decrease in a load current.
There is no other cited art that provides for such a recited limitation and further including all of the limitations as recited in claim 1.
Claim 18 is allowed for similar reasons as claim 1, since claim 18 essentially recites the method of operating/constructing a circuit to provide for the allowable shunting to reduce a magnitude of a change in the output voltage as a result of the decrease in load current of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849